Citation Nr: 1606557	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pes planus with severe callosities of the bilateral feet.

2.  Entitlement to a compensable disability rating prior to February 15, 2012 and a rating in excess of 10 percent thereafter for the residuals of a right inguinal hernia repair.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for genital herpes.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder and depression).

6.  Entitlement to service connection for coronary artery disease, post-surgery.

7.  Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

These matters comes before the Board of Veterans' Appeals  (Board) on appeal from April 2007, February 2009, and April 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was before the Board in February 2012 and February 2014, when it was remanded for additional development.  After a review of the record, the Board finds that another remand is required to provide the Veteran his requested hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On His February 2015 VA Form 9, the Veteran indicated he desired a video conference hearing.  In a January 2016 statement, the Veteran representative again noted that the Veteran desired a video conference hearing.  Pursuant to his request, the Board must remand the appeal to provide the Veteran his requested hearing.

With regard to the Veteran's claims for service connection for hypertension, coronary artery disease, and an acquired psychiatric disorder, those claims were denied in an April 2015 rating decision.  In May 2015, the Veteran filed a notice of disagreement (NOD).  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  Under these circumstances, the Board must remand these claims to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a SOC addressing the pending appeals for entitlement to service connection for hypertension, coronary artery disease, and an acquired psychiatric condition.  The Appellant and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

2.  Schedule the Veteran for a videoconference hearing , as to all issues perfected on appeal.  The Veteran should be notified of the date, time, and location of the hearing. In accordance with 38 C.F.R. § 20.704(b) (2015).  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






